Citation Nr: 0638744	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than August 15, 
2001, for the award of service connection for a chronic right 
knee disability.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service with the Air Force from 
January 1974 to August 1977.  He also had a short period of 
active service with the Coast Guard from November to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Seattle, Washington.  An October 2002 rating decision 
resulted in an award of service connection for right knee 
laxity.  A 20 percent disability rating was assigned, 
effective August 15, 2001, the date of receipt of the claim 
for disability benefits.  Service connection for degenerative 
joint disease of the right knee was also granted, with the 
same effective date.  A noncompensable disability rating was 
assigned.  In a decision review officer decision dated in 
March 2004, the aforementioned rating action was amended to 
reflect the assignment of a 10 percent disability rating for 
the degenerative joint disease of the right knee, effective 
the same date, August 15, 2001.  The veteran has essentially 
expressed disagreement with the effective date. 


FINDINGS OF FACT

1.  The initial claim for service connection for a right knee 
disability was received on August 15, 2001.  

2.  The rating decision in October 2002 which granted service 
connection for right knee laxity and assigned a 20 percent 
disability rating from August 15, 2001, and for degenerative 
joint disease of the right knee and assigned a noncompensable 
evaluation (later amended by a rating decision in March 2004 
to reflect a 10 percent evaluation for the joint disease of 
the right knee, with each effective from August 15, 2001), 
correctly applied the statutory and regulatory provisions 
extant at the time, and the correct facts as known at the 
time were before the adjudicator.  


CONCLUSION OF LAW

An effective date for the grant of service connection for 
right knee disability earlier than August 15, 2001, is not 
warranted. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.120, 
3.156 (a), 3.159 and 3.326 (a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notify notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to find any evidence in his or her possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159 (b) (1).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 
(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the Courts, those five 
elements include:  (1) veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) the 
effective date of the disability.  The Court held that upon 
receipt of an application for service connection claim, 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence 

not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of a claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Since the Court's decision 
has provided the five elements of a service connection claim, 
it is the consensus opinion within VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a service connection 
claim, to include the effective date of the disability award.

A review of the evidence of records shows that various 
documents provided to the veteran discussed specific 
elements, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  A March 2006 
letter to the veteran provided Dingess notice.  Specific 
reference was made in the communication to the disability 
rating to be assigned and the effective date of the award of 
benefits.  He was told what he should do as the result of 
receiving a letter.  He was further told that he was 
responsible for getting any private records identified, but 
that VA would help him try to obtain those records should he 
ask for assistance.  The Board notes that the veteran has not 
made any showing or allegation that the content of any VCAA 
notice communications to him have resulted in prejudice to 
him.  The Board finds that VA has obtained all relevant, 
identified, and available evidence.  The veteran has not 
referred to any additional, unobtained, available, relevant 
evidence.  Accordingly, the Board is satisfied that the 
requirements of the VCAA have been met in this case.  

Pertinent Legal Criteria

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 5110 

(a); 38 C.F.R. § 3.400 (a).  The effective date for the grant 
of service connection is the day following separation from 
active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (b) (2).

An informal claim is defined as "any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant...."  38 C.F.R. § 3.155.  Such an informal 
claim must identify the benefits sought; and, upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  

In Jones v. West, 136 F.3d 1296, 1299 Fed. Cir. 1998, the 
Federal Circuit held that "§ 5101 (a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid."  Thus, 
before VA can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  See also 
Brannon v. West, 12 Vet. App. 32 (1998).

Analysis

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than August 
15, 2001, is not warranted.  The provisions of 38 C.F.R. 
§ 3.400 (b) (2) provide, in pertinent part, that the 
effective date of an award of direct service connection, 
based on an original claim, will be the date of receipt of 
the claim, or the date that entitlement arose, whichever is 
later.  The law in this case is clear.  

In this case, the claim for service connection was received 
on August 15, 2001.  Thereafter, the RO granted service 
connection for right knee disability effective August 15, 
2001, the date of receipt of the claim.  There is no evidence 
or statement dated prior to the August 15, 2001, claim for 
service connection for right knee disability that can be 
construed as an earlier formal or informal claim for service 

connection.  The Board therefore finds that an effective date 
prior to August 15, 2001, for the grant of service connection 
for right knee disability is not warranted.


ORDER

An effective date earlier than August 15, 2001, for the award 
of service connection for a right knee disability is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


